Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Objections and Rejections
1.	Claims 21, 22, 25-28 and 30-40 are pending. Claims 31-33 and 36-40  are previously withdrawn as drawn to non-elected inventions.  Claims 1-20, 23, 24 and 29 are cancelled by the Applicant. Accordingly, claims  21, 22, 25-28, 30, 34 and 35 in conjunction with SEQ ID NO: 2 (protein domain), SEQ ID NO: 16 (claimed as bast promoter) and surface active protein on merits in this Office action.  The restriction was made Final in the last Office action mailed June 9, 2022.
2. 	Objection to the specification is withdrawn in light of claim amendments filed in the papers of August 29, 2022, and upon further consideration.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections

4.	Claims 21 and 22 remain objected to because of the following informalities: 
Claim 21 remains objected for reciting non-elected subject matter: SEQ ID NOs: 7, 17, 19, 20, 22 and 23.
Claim 21 is objected for reciting non-elected subject matter: SEQ ID NO: 4.
	In claim 22, line 2: it is suggested to change the recitation “one” to ---the--- for clarity of the claimed subject matter and proper antecedent basis.
	Claim 21 remains objected for the recitation “gene” implies that the structure comprises the coding sequence and the associated promoter, terminator, enhancer and/or repressor regulatory encoding regions are also a part of the structure (see The Federal Register, Vol. 66, No. 4, Friday, January 5, 2001 at page 1108, left column, Endnote 13).  In the instant case, for example, SEQ ID NO: 16 is a coding sequence with no promoter (5’end) and/or terminator (3’ end) sequences.
	Applicant while admitting that SEQ ID NO: 16 is a cDNA sequence or protein coding sequence without 5’ promoter and 3’ UTR, however argues that expression data represented in figures 2A, 2B, 3A and 3B suggests that SEQ ID NO: 16 is expressed below the snap-point (response, pages 7-8).
	Applicant’s arguments has been found unpersuasive because the issue is not how SEQ ID NO: 16 is expressed from the genome.  Rather the issue is whether SEQ ID NO: 16 is with or without 5’ promoter and 3’ UTR.  As also admitted by the Applicant on record, that SEQ ID NO: 16 lacks structure(s) comprising associated sequences of a coding sequence, such as 5’ promoter, and 3’ terminator which are integral part of the structure “gene”.  Accordingly, the objection is maintained.
	Appropriate action is required.
	Claim Rejections - 35 USC § 112(b)
5.	Claims  21, 22, 25-28, 30, 34 and 35 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for the reasons of record stated in the Office action mailed June 9, 2022.
Claim 21 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is/are bast-fiber promoter(s) as SEQ ID NO: 16 does not contain bast-fiber promoter. In the absence of bast-fiber promoter, it is also unclear how one of skilled in the art would practice the claimed method.  It is unclear what is intended?
Applicant primarily argues that SEQ ID NO: 16 belong to genes in group V as illustrated in figure 2A expression data, and refers to paragraph [0078] about heterologous expression of SEQ ID NO: 16 during fiber thickening and not during fiber elongation.  It is noted that Applicant has not addressed the issue of “omitting essential elements” in the claimed method (response, page 8).
Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
It is noted that Applicant’s arguments are not commensurate in scope with the claimed subject matter because the issue is not expression pattern of  SEQ ID NO: 16 from its native genome.  Rather, the issue is whether SEQ ID NO: 16 (claimed as promoter) comprises promoter sequence? As also admitted by the Applicant, SEQ ID NO: 16 is not a promoter.
On the contrary, the claim 21 clearly requires bast fiber promoter which is claimed as SEQ ID NO: 16. 
 Again, no promoter sequence is associated with SEQ ID NO: 16.  Given there is no promoter sequence in SEQ ID NO: 16, it is unclear and highly confusing how one of skilled in the art would be able to practice the claimed method which requires identification of the bast promoter claimed as SEQ ID NO: 16.  It is therefore, maintained that  the key and critical missing element(s) to practice the claimed method are either omitted and/or missing.  Accordingly, the rejection is maintained.
	Dependent claims are also rejected because they fail to overcome deficiencies of parent claim.
Claim Rejections - 35 USC § 112(a), first paragraph (enablement)
6.	Claims 21, 22, 25-28, 30, 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the reasons of record stated in the Office action mailed June 9, 2022.
Applicant traverses the rejection in the papers filed August 29, 2022.
Applicant primarily argues that figure 2A shows targeted higher gene expression of SEQ ID NO: 16 in bast fibers BSP (below stem point part) of stem.  Based on this expression pattern, Applicant concludes that said expression activity is expected due to inherently present promoter of said SEQ ID NO: 16 guiding such specific expression pattern.  Applicant further argues that such promoter of SEQ ID NO: 16 can be used to create constructs for plant transformation via Agrobacterium tumefaciens.  Applicant further argues that said inherently present promoter of SEQ ID NO: 16 can be fused to an expression cassette with a gene coding for a first protein through a protein domain, and cites paragraphs [0080]-[0087], [0111]-[0117] [0120]-[0130] and [0146]-[0147] of the specification to support these arguments.  
It is noted that while Applicant’s traversal is totally silent about the bast promoter sequence that drives expression of coding sequence of SEQ ID NO: 16, however states “The resulting alteration of plant fibres is inherent of the selection of the bast fiber promoters according to the invention” (response, pages 10-11).

Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
It is maintained that the claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
It is noted that Applicant’s arguments are not commensurate in scope with the claimed subject matter because the issue is not expression pattern of  SEQ ID NO: 16 from its native genome.  Rather, the issue is whether SEQ ID NO: 16 (claimed as promoter) comprises promoter sequence? As also admitted by the Applicant, SEQ ID NO: 16 is not a promoter.
Applicant’s attention is drawn to MPEP 2145 [R-08.2012] VI which says:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.").”
In the instant case, the claim 21 and claims dependent thereon clearly require bast fiber promoter which is claimed as SEQ ID NO: 16.  However, no promoter sequence is associated with SEQ ID NO: 16 or anywhere in the specification and/or sequence listing.
It is thus maintained that the claims are directed to a process that requires bast fiber promoter which is claimed as SEQ ID NO: 16.  However, the sequence analysis of SEQ ID NO: 16 reveals that it is a cDNA sequence (expressed mRNA) of 942 bp long from Cannabis Sativa L. that encodes 313 amino acid long fasciclin-like arabinogalactan protein.  There is no promoter sequence associated with SEQ ID NO: 16.
As discussed in last Office action, a fasciclin-like arabinogalactan gene promoter is supposed to contain certain basic elements supposed to initiate transcription in bast fiber specific manner.  See for example, Tables 1 and 2 of  Hobson et al. (Plant Cell Report, 32:517-528. 2013, IDS).  That is not shown or present in SEQ ID NO: 16 as claimed.
It is also noted that the specification teaches a process of Agrobacterium mediated plant transformation by transforming tobacco plants with an expression cassette CBM35-RodA under the control of the 35S promoter (see Figure 6).  The use of instantly claimed method comprising bast-fiber promoter of SEQ ID NO: 16 is not taught.  It is further maintained that no bast-promoter was used to produce any transgenic plant.
Applicant’s attention is drawn to specification at paragraph [0007], which says:
“The invention has for technical problem to provide plant fibres in which the
properties can be tuned by genetic engineering. More in particular, the
invention solves the problems of tuning the properties of a plant, or a plant
fibre, without altering the intrinsic properties and the morphology of the plant
fibres.”
The specification provides no guidance on how intrinsic properties and morphology of plant fibres can be altered using bast-promoter as required in the instantly claimed method.
As discussed in last Office action, that the specification at paragraphs [0053] and [00120], and Figure 6 merely provides guidance on making transgenic tobacco plants transformed with an expression cassette CBM35-RodA under the control of the 35S promoter.  However, no guidance is provided in the specification about altering properties of plant fibers using instantly claimed process and/or unrelated example presented in Figure 6.
It is further maintained that the specification provides guidance on a process of Agrobacterium mediated plant transformation by transforming tobacco plants with an expression cassette CBM35-RodA under the control of the 35S promoter (see Figure 6).  CBM35 appears to be SEQ ID NO: 4 from SEQ ID NO: 3.  It is also noted that SEQ ID NO: 1 which comprises SEQ ID NO: 2 (cellulose binding module, elected sequence) domain is not used in instantly claimed method.
It is thus maintained that given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding fiber-specific promoter(s) and diverse protein domains derived from diverse proteins to be used in instantly claimed method.  See Genentech, Inc. v. Novo Nordisk, A/S, USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.  
	It is thus maintained that in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those that can be used in instantly claimed method, if such processes are even practicable or practice successfully.
It is thus maintained that given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention.
Claim Rejections - 35 USC § 112(a), first paragraph (Written Description)
7.	Claims  21, 22, 25-28, 30, 34 and 35 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record stated in the Office action mailed June 9, 2022.
Applicant traverses the rejection in the papers filed August 29, 2022.
Applicant presents same arguments as presented in enablement rejection above (see item 6).  Applicant while conceding that SEQ ID NO: 16 is not a promoter, however continues to argue by stating “although the SEQ-ID
NO:16 is a cDNA i.e., without 5’ and 3’ UTR, it however correspond to a gene expressed at higher levels during stem girth growth in the BSP (or BOT) part of the plant, as demonstrated based on the molecular approach followed by statistical analysis detailed in figures 2A, 2B,3A and 3B”.

Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
It is noted that Applicant’s arguments are not commensurate in scope with the claimed subject matter because the issue is not expression pattern of  SEQ ID NO: 16 from its native genome.  Rather, the issue is whether SEQ ID NO: 16 (claimed as promoter) comprises promoter sequence? As also admitted by the Applicant, SEQ ID NO: 16 is not a promoter.  Thus Applicant’s specification fails to describe structure of the promoter from which SEQ ID NO: 16 is expressed. Applicant fails to show possession of the instantly claimed promoter because SEQ ID NO: 16 is not promoter.  As the structure is not described, its function is either unknown or cannot be reliably predicted.
It is further maintained that the claims are directed to a process that requires bast fiber promoter which is claimed as SEQ ID NO: 16. However, the sequence analysis of SEQ ID NO: 16 reveals that it is a cDNA sequence (expressed mRNA) of 942 bp long from Cannabis Sativa L. that encodes 313 amino acid long fasciclin-like arabinogalactan protein.  There is no promoter sequence associated with SEQ ID NO: 16.
Thus, it is maintained that claims can also encompass unknown and undescribed bast promoter(s) from diverse sources that can be used in instantly claimed process.  The breadth and scope of claims can also encompass a very large genus having species with unknown structure(s) and their function of having bast-promoter activity in stem tissues (below snap-point part of stem) is either unknown or cannot be reliably predicted.
The specification fails to describe structure and function even of a single species of bast promoter.
The specification also fails to describe structure and function of representative species of Applicant’s broadly claimed genus.
It is also noted that the specification describes an unrelated process of Agrobacterium mediated plant transformation by transforming tobacco plants with an expression cassette CBM35-RodA under the control of the 35S promoter (see Figure 6).  CBM35 appears to be SEQ ID NO: 4 from SEQ ID NO: 3.  It is also noted that SEQ ID NO: 1 which comprises SEQ ID NO: 2 (cellulose binding module) domain is not used in instantly claimed method.
	Applicant is reminded that the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, teachings of Doerks et al., Smith et al., and or Bork et al., as discussed in detail in the last Office action. 
	It is thus maintained there is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of instantly claimed elements (bast promoters and protein domains).  Applicant’s broadly claimed genus encompasses structures whose function is unknown
	The only species described in the specification is SEQ ID NO: 2 (protein domain).  Structures (sequences) having bast promoter activity are not described in the specification and thus their function is unknown.  
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus."  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Thus, under Lilly and its progeny, the Specification does not show possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  See Cf Enzo, 323 F.3d at 964 ("if the functional characteristic of... binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed," the written description requirement may be met).  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, ("definition by function ... does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is"); see also Kubin, 83 USPQ2d at 1416-17.
Also see in re Curtis (69 USPQ2d 1274 (Fed. Cir.2004), where the court held that there was sufficient evidence to indicate that one of ordinary skill in the art could not predict the operability of other species other that the single one disclosed in the specification.  The court held that a disclosure naming a single species can support a claim to a genus that includes that species if a person of ordinary skill in the art, reading the initial disclosure, would "instantly recall" additional species of the genus already "stored" in the minds, but if other members of the genus would not "naturally occur" to a person of ordinary skill upon reading the disclosure, then unpredictability in performance of species other than specifically enumerated defeats claims to the genus.

Therefore, it is further maintained that given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in POSSESSION of the claimed genus at the time this application was filed.  
	Accordingly, it is maintained that there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.
It is therefore maintained that given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
Accordingly, the rejection is maintained.
Conclusions
8.	Claims 21, 22, 25-28, 30, 34 and 35 remain rejected.  The closet prior art is Hobson et al. (Plant Cell Report, 32:517-528. 2013) who teach bast-fiber promoter from flax.  SEQ ID NO: 16 does not contain bast fiber promoter (see lack of enablement and written description rejections). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663